Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1145
                       Lower Tribunal No. 18-15239
                          ________________


                            T.S., The Mother,
                                  Appellant,

                                     vs.

          Department of Children and Families, et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Scott M.
Bernstein, Judge.

     Thomas Butler, P.A., and Thomas J. Butler, for appellant.

      Karla Perkins, for appellee Department of Children & Families; Sara
Elizabeth Goldfarb and Laura J. Lee (Tallahassee), for appellee Guardian
ad Litem.


Before HENDON, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.